Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This office action is a response to amendment filed on 09/23/2022.
Claims 8, 11, 13 – 14, 20, 22, and 29 – 30 are amended. 
Claim 21 is cancelled.
Claim 31 is added as new.
Claims 1 – 20 and 22 – 30 are pending and ready for examination.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/23/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Response to Arguments
Applicant’s arguments, see Pg.9, first paragraph of the Remark, filed 09/23/2022, with respect to the rejection of claims 1, 9, 24 and 28 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of QIN et al. (US 2020/0014515 A1) and KIM et al. (US 2020/0322932 A1).
Applicant argued on page 12, first paragraph of the Remark “receiving "a PDCCH on a configured beam (or receive a CORESET with QCL relationship)" teaches receiving/transmitting QCL information as in claim 1. Action at page 6. This is incorrect”. According to the applicant, “The cited language provides no teaching on how the QCL or beam information is transmitted between devices and such could be preconfigured or indicated some other way”.
Examiner respectfully disagrees with applicant’s argument. The cited reference KIM teaches that BS configures QCL SSBs or RSs for the UE; the BS configures a different QCL relationship for each CORESET; Tx beam is used by the BS to transmit a DL Tx burst (or which SSB or RS is QCL (or QCLed) with a CORESET for transmission thereof) (¶ [0481]). Here, the BS configures QCL SSBs or RSs for the UE and transmits SSB or RS is QCLed with a CORESET for transmission. Also mentioned in ¶ [0486], a CORESET with QCL relationship is received by the UE. Here, Synchronization Signal Block (SSB) or reference signal (RS) is QCLed and they are transmitted from the BS to the UE. DL Tx burst comprised QCL information and transmission of CORESET with QCL relationship means transmission of QCL information also; therefore, KIM discloses that QCL information is transmitted from BS to the UE. 

Applicant argued on page 12, second paragraph of the Remark “Office incorrectly asserts that CORESETs corresponding to a plurality of TX beams (or having different QCL relationships) in or slot (a TU or symbol group) are multiplexed teaches QCL information that indicates multiple QCL per TTI. Id. This assertion or quotation is incorrect”. According to the Applicant, “CORESETs (plural) which correspond to a plurality of beams / QCL information does not even indicate that a single CORESET corresponds to a plurality of beams. Rather, the cited language only provides that each CORESET has a single corresponding beam”.
Examiner respectfully disagrees with applicant’s remark and conclusion. The cited reference KIM teaches that BS configures a different QCL relationship for each CORESET (¶ [0481]) and CORESETs corresponding to a plurality of Tx beams (or having different QCL relationships) in one slot (¶ [0486). Here, each CORESET includes different QCL relationship and different QCL relationships are in one single slot. Therefore, KIM definitely teaches multiple QCL per slot/ TTI.

Applicant argued on page 12, last paragraph of the Remark “the Office equates a TTI to one slot. This is not correct”. According to the applicant, “A TTI is variable amount of time for a single transmission and often refers to a sequential number of symbols, which can be less than or greater than one slot”.
Examiner respectfully disagrees with applicant’s comment. TTI is a transmission time interval for data transmission and slot is also a time interval for transmission. Here, TTI is given broadest reasonable interpretation, when it equates to a slot. Kim also discloses in Fig.17 and ¶ [0399], a partial TTI or a partial subframe/slot. Therefore, the partial TTI is equates to a partial slot. Accordingly, consideration of TTI to one slot is reasonable with respect to KIM. 
Therefore, combination of QIN and KIM teaches all the limitations of the independent claims 1, 9, 24 and 28. Accordingly, examiner respectfully disagrees with all the arguments filed by the applicant. Arguments/ remarks are replied in detailed in the rejection section.
Finally examiner would like to cite new prior art CN 108811074 A that also teaches multiple QCL in a TTI. It discloses a set of QCL parameters, or several groups of QCL parameters corresponding to sub-frame timing as the first scheduling time unit of reception timing. The scheduling time unit in the time domain comprises an integer number of symbols, according to the scheduling time unit may be a finger frame, also can be the finger slot (slot), also can be that the wireless frame, micro-slots (mini slot or slot), the time slot of the plurality of polymerization, subframes, symbols, etc. of a plurality of polymerization, also refers to transmission time interval (Transmission TimeInterval (TTI).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3 – 6, 9, 24 – 25 and 28 – 29 are rejected under 35 U.S.C. 103 as being unpatentable over QIN et al. (QIN hereinafter referred to QIN) (US 2020/0014515 A1) (cited in IDS) in view of KIM et al. (KIM hereinafter referred to KIM) (US 2020/0322932 A1) (relied on filing date of continuation application no. PCT/KR2019/000751 that properly supports citation). 

(Original) Regarding claim 1, QIN teaches a method of wireless communication ([0002], communications technologies, and in particular, to a reference signal transmission technology) comprising: 
transmitting, by a wireless communication device (Fig.1, base station 110), symbol configuration information (Fig.3, Fig.10 and [0155], symbol configuration message in step 301 is performed by the base station 110; first transceiver unit 101 is configured to send, to a terminal 120 the reference signal configuration message or the symbol configuration message) for a particular transmission time interval (TTI) ([0048], symbol configuration information is used to indicate a quantity of symbols in a slot; [0074], A slot is a TTI and/or a time unit and/or a subframe and/or a mini-slot), the symbol configuration information indicating one or more subsets of symbols of the particular TTI ([0128], The configuration information indicates one or more slot symbols. Therefore, the symbol configuration information indicates a quantity of symbols/ one or more subsets of symbols in a slot/ TTI); and 
transmitting, by the wireless communication device, Quasi-Colocation (QCL) information ([0131], base station 110 sends a measurement resource, first configuration information, and second configuration information to a terminal 120; [0132], The base station 110 uses the second configuration information to notify the UE, so that the UE determines a receive beam to be used based on an indication of the second configuration information. Signaling of the indication is indicated by using information about a QCL assumption. Therefore, the base station 110 transmits notification of beams/ QCL information to the terminal 120) for one or more subsets of the symbols ([0047], a symbol is used to transmit a reference signal in the slot; [0131], first and second configuration information determine resource set. As symbols are the resource set; therefore, the QCL information is for one or more subsets of the symbols).
QIN does not specifically teach
wherein the wireless communication device is operating in a full duplex mode; and 
wherein the QCL information indicates multiple QCL per TTI.
However, KIM teaches a method of wireless communication (Title, METHOD FOR TRANSMITTING AND RECEIVING DOWNLINK SIGNALS BETWEEN TERMINAL AND BASE STATION IN WIRELESS COMMUNICATION SYSTEM SUPPORTING UNLICENSED BAND, AND DEVICE SUPPORTING SAME):
wherein the wireless communication device is operating in a full duplex mode (Fig. 2A and [0091], Frame type 1 is applicable to both a full frequency division duplex (FDD) system and a half FDD system. Therefore, the wireless communication device operates in a full duplex mode); and 
transmitting, by the wireless communication device, Quasi-Colocation (QCL) information ([0481], BS to transmit a DL Tx burst (or which SSB or RS is QCL (or QCLed) with a CORESET for transmission thereof; [0489], UE receives PDCCH on configured beam (or receive a CORESET with QCL relationship. Therefore, a QCL information is transmitted by the wireless communication device) for one or more subsets of the symbols, wherein the QCL information indicates multiple QCL per TTI ([0481], BS and UE intends to establish multiple beam pair links therebetween, the BS configures a different QCL relationship for each CORESET; [0486], CORESETs corresponding to a plurality of Tx beams (or having different QCL relationships) in one slot (a TU or a symbol group) are time division multiplexed (TDMed) (and/or frequency division multiplexed (FDMed)). Fig.17 and [0399], a partial TTI or a partial subframe/slot; [0401], a starting partial TTI or a starting partial subframe/slot refers to a form in which some front symbols of a subframe are emptied … Here, slot is considered as a TTI that contains a set of symbols and single slot/ TTI contains a plurality of QCL relationships/ multiple QCL. Therefore, the QCL information is for one or more subsets of the symbols and it indicates multiple QCL per TTI).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified QIN as mentioned above and further incorporate the teaching of KIM. The motivation for doing so would have been to provide a method and apparatus for transmitting and receiving a downlink signal between a terminal and a base station (BS) in a wireless communication system supporting an unlicensed band, in which the terminal adaptively adjusts periodicity of PDCCH monitoring based on recognition of a downlink transmission burst, thereby improving power saving spectral efficiency of the terminal (KIM, [0006] and [0039]).

(Original) Regarding claim 3, combination of QIN and KIM teaches all the features with respect to claim 1 as outlined above.
QIN further teaches
wherein the symbol configuration information indicates the one or more subsets of symbols for a single TTI ([0048], symbol configuration information is used to indicate a quantity of symbols in a slot. As mentioned above, slot is a TTI; therefore, the symbol configuration information indicates the one or more subsets of symbols for a single TTI).

(Original) Regarding claim 4, combination of QIN and KIM teaches all the features with respect to claim 1 as outlined above.
QIN further teaches
wherein the symbol configuration information and the QCL information are sent in the same transmission or in different transmissions (Fig.3, Fig.10 and [0155], symbol configuration message in step 301 is performed by the base station 110. [0132], The base station 110 uses the second configuration information to notify the UE, so that the UE determines a receive beam to be used based on an indication of the second configuration information. Signaling of the indication is indicated by using information about a QCL assumption. Therefore, the symbol configuration information and the QCL information are sent in different transmissions).

(Original) Regarding claim 5, combination of QIN and KIM teaches all the features with respect to claim 1 as outlined above.
QIN does not specifically teach
wherein the QCL information is transmitted during the particular TTI or prior to the particular TTI.
However, KIM teaches 
wherein the QCL information is transmitted during the particular TTI ([0489], UE receives PDCCH on configured beam (or receive a CORESET with QCL relationship. [0486], CORESETs corresponding to a plurality of Tx beams (or having different QCL relationships) in one slot (a TU or a symbol group) are time division multiplexed (TDMed) (and/or frequency division multiplexed (FDMed)). Therefore, the QCL information is transmitted during the particular TTI) or prior to the particular TTI (Due to alternative language “or” in the claim, examiner addresses one limitation only).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of QIN and KIM as mentioned in claim 1 and further incorporate the teaching of KIM. The motivation for doing so would have been to provide a method and apparatus for transmitting and receiving a downlink signal between a terminal and a base station (BS) in a wireless communication system supporting an unlicensed band, in which the terminal adaptively adjusts periodicity of PDCCH monitoring based on recognition of a downlink transmission burst, thereby improving power saving spectral efficiency of the terminal (KIM, [0006] and [0039]).

(Original) Regarding claim 6, combination of QIN and KIM teaches all the features with respect to claim 1 as outlined above.
QIN further teaches
wherein the symbol configuration information indicates the one or more subsets of symbols for multiple TTIs including the particular TTI (Fig.10 and [0155], the reference signal configuration message or the symbol configuration message; [0120], The reference signal is transmitted in multi-slot manner; [0048], symbol configuration information is used to indicate a quantity of symbols in a slot. As mentioned above, slot is a TTI; therefore, the symbol configuration information indicates the one or more subsets of symbols for multi-slot/ multiple TTIs).

(Original) Regarding claim 9, QIN teaches an apparatus (Fig.1, base station 110) configured for wireless communication ([0002], communications technologies, and in particular, to a reference signal transmission technology) comprising: 
at least one processor (Fig.10 and [0155], first processing unit 102); and 
a memory (Fig.10 and [0156], a memory of the base station 110) coupled to the at least one processor (Fig.10), 
wherein the at least one processor is configured ([0156]) to:
transmit, by a wireless communication device (Fig.1, base station 110), symbol configuration information (Fig.3, Fig.10 and [0155], symbol configuration message in step 301 is performed by the base station 110; first transceiver unit 101 is configured to send, to a terminal 120 the reference signal configuration message or the symbol configuration message) for a particular transmission time interval (TTI) ([0048], symbol configuration information is used to indicate a quantity of symbols in a slot; [0074], A slot is a TTI and/or a time unit and/or a subframe and/or a mini-slot), the symbol configuration information indicating one or more subsets of symbols of the particular TTI ([0128], The configuration information indicates one or more slot symbols. Therefore, the symbol configuration information indicates a quantity of symbols/ one or more subsets of symbols in a slot/ TTI); and 
transmit, by the wireless communication device, Quasi-Colocation (QCL) information ([0131], base station 110 sends a measurement resource, first configuration information, and second configuration information to a terminal 120; [0132], The base station 110 uses the second configuration information to notify the UE, so that the UE determines a receive beam to be used based on an indication of the second configuration information. Signaling of the indication is indicated by using information about a QCL assumption. Therefore, the base station 110 transmits notification of beams/ QCL information to the terminal 120) for one or more subsets of the symbols ([0047], a symbol is used to transmit a reference signal in the slot; [0131], first and second configuration information determine resource set. As symbols are the resource set; therefore, the QCL information is for one or more subsets of the symbols).
QIN does not specifically teach
wherein the wireless communication device is operating in a full duplex mode; and 
wherein the QCL information indicates multiple QCL per TTI.
However, KIM teaches an apparatus configured for wireless communication (Title, METHOD FOR TRANSMITTING AND RECEIVING DOWNLINK SIGNALS BETWEEN TERMINAL AND BASE STATION IN WIRELESS COMMUNICATION SYSTEM SUPPORTING UNLICENSED BAND, AND DEVICE SUPPORTING SAME):
wherein the wireless communication device is operating in a full duplex mode (Fig. 2A and [0091], Frame type 1 is applicable to both a full frequency division duplex (FDD) system and a half FDD system. Therefore, the wireless communication device operates in a full duplex mode); and 
receive, by the wireless communication device, Quasi-Colocation (QCL) information ([0481], BS to transmit a DL Tx burst (or which SSB or RS is QCL (or QCLed) with a CORESET for transmission thereof; [0489], UE receives PDCCH on configured beam (or receive a CORESET with QCL relationship. Therefore, a QCL information is transmitted by the wireless communication device) for one or more subsets of the symbols, wherein the QCL information indicates multiple QCL per TTI ([0481], BS and UE intends to establish multiple beam pair links therebetween, the BS configures a different QCL relationship for each CORESET; [0486], CORESETs corresponding to a plurality of Tx beams (or having different QCL relationships) in one slot (a TU or a symbol group) are time division multiplexed (TDMed) (and/or frequency division multiplexed (FDMed)). Fig.17 and [0399], a partial TTI or a partial subframe/slot; [0401], a starting partial TTI or a starting partial subframe/slot refers to a form in which some front symbols of a subframe are emptied … Here, slot is considered as a TTI that contains a set of symbols and single slot/ TTI contains a plurality of QCL relationships/ multiple QCL. Therefore, the QCL information is for one or more subsets of the symbols and it indicates multiple QCL per TTI).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified QIN as mentioned above and further incorporate the teaching of KIM. The motivation for doing so would have been to provide a method and apparatus for transmitting and receiving a downlink signal between a terminal and a base station (BS) in a wireless communication system supporting an unlicensed band, in which the terminal adaptively adjusts periodicity of PDCCH monitoring based on recognition of a downlink transmission burst, thereby improving power saving spectral efficiency of the terminal (KIM, [0006] and [0039]).

(Original) Regarding claim 24, QIN teaches a method of wireless communication ([0002], communications technologies, and in particular, to a reference signal transmission technology) comprising: 
receiving, by a wireless communication device (Fig.1, terminal 120), symbol configuration information (Fig.11 and [0155], The second transceiver unit 111 is configured to receive a reference signal configuration message or a symbol configuration message from a base station 110) for a particular transmission time interval (TTI) ([0048], symbol configuration information is used to indicate a quantity of symbols in a slot; [0074], A slot is a TTI and/or a time unit and/or a subframe and/or a mini-slot), the symbol configuration information indicating one or more subsets of symbols of the particular TTI ([0128], The configuration information indicates one or more slot symbols. Therefore, the symbol configuration information indicates a quantity of symbols/ one or more subsets of symbols in a slot/ TTI); and 
receiving, by the wireless communication device, Quasi-Colocation (QCL) information ([0131], base station 110 sends a measurement resource, first configuration information, and second configuration information to a terminal 120; [0132], The base station 110 uses the second configuration information to notify the UE, so that the UE determines a receive beam to be used based on an indication of the second configuration information. Signaling of the indication is indicated by using information about a QCL assumption. Therefore, the terminal 120 receives notification of beams/ QCL information from the base station 110) for one or more subsets of the symbols ([0047], a symbol is used to transmit a reference signal in the slot; [0131], first and second configuration information determine resource set. As symbols are the resource set; therefore, the QCL information is for one or more subsets of the symbols).
QIN does not specifically teach
wherein the wireless communication device is operating in a full duplex mode; and 
wherein the QCL information indicates multiple QCL per TTI.
However, KIM teaches a method of wireless communication (Title, METHOD FOR TRANSMITTING AND RECEIVING DOWNLINK SIGNALS BETWEEN TERMINAL AND BASE STATION IN WIRELESS COMMUNICATION SYSTEM SUPPORTING UNLICENSED BAND, AND DEVICE SUPPORTING SAME):
wherein the wireless communication device is operating in a full duplex mode (Fig. 2A and [0091], Frame type 1 is applicable to both a full frequency division duplex (FDD) system and a half FDD system. Therefore, the wireless communication device operates in a full duplex mode); and 
receive, by the wireless communication device, Quasi-Colocation (QCL) information ([0481], BS to transmit a DL Tx burst (or which SSB or RS is QCL (or QCLed) with a CORESET for transmission thereof; [0489], UE receives PDCCH on configured beam (or receive a CORESET with QCL relationship. Therefore, a QCL information is transmitted by the wireless communication device) for one or more subsets of the symbols, wherein the QCL information indicates multiple QCL per TTI ([0481], BS and UE intends to establish multiple beam pair links therebetween, the BS configures a different QCL relationship for each CORESET; [0486], CORESETs corresponding to a plurality of Tx beams (or having different QCL relationships) in one slot (a TU or a symbol group) are time division multiplexed (TDMed) (and/or frequency division multiplexed (FDMed)). Fig.17 and [0399], a partial TTI or a partial subframe/slot; [0401], a starting partial TTI or a starting partial subframe/slot refers to a form in which some front symbols of a subframe are emptied … Here, slot is considered as a TTI that contains a set of symbols and single slot/ TTI contains a plurality of QCL relationships/ multiple QCL. Therefore, the QCL information is for one or more subsets of the symbols and it indicates multiple QCL per TTI).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified QIN as mentioned above and further incorporate the teaching of KIM. The motivation for doing so would have been to provide a method and apparatus for transmitting and receiving a downlink signal between a terminal and a base station (BS) in a wireless communication system supporting an unlicensed band, in which the terminal adaptively adjusts periodicity of PDCCH monitoring based on recognition of a downlink transmission burst, thereby improving power saving spectral efficiency of the terminal (KIM, [0006] and [0039]).

(Original) Regarding claim 25, combination of QIN and KIM teaches all the features with respect to claim 24 as outlined above.
QIN further teaches
inferring one or more QCL indications based on the QCL information ([0125], QCL relationship indicates that reference signals corresponding to antenna ports have a same parameter), wherein the QCL indications include a same spatial configuration ([0138], a QCL relationship, or have a same spatial feature), a different channel gain, a different phase, a different delay, a different Doppler spread, a different Doppler shift, or a combination thereof, for the one or more sub sets ([01215] and [0138], The QCL relationship means that a same parameter exists in reference signals corresponding to antenna ports or a difference between parameters of two antenna ports is less than a specified threshold. The parameter are at least one of a delay spread, a Doppler spread, a Doppler shift, an average delay, an average gain,...).

(Original) Regarding claim 28, QIN teaches an apparatus (Fig.1, terminal 120) configured for wireless communication ([0002], communications technologies, and in particular, to a reference signal transmission technology) comprising: 
at least one processor (Fig.11 and [0155], second processing unit 112); and 
a memory (Fig.11 and [0156], a memory of the terminal 120) coupled to the at least one processor (Fig.11), 
wherein the at least one processor is configured ([0156]) to:
receive, by a wireless communication device (Fig.1, terminal 120), symbol configuration information (Fig.11 and [0155], The second transceiver unit 111 is configured to receive a reference signal configuration message or a symbol configuration message from a base station 110) for a particular transmission time interval (TTI) ([0048], symbol configuration information is used to indicate a quantity of symbols in a slot; [0074], A slot is a TTI and/or a time unit and/or a subframe and/or a mini-slot), the symbol configuration information indicating one or more subsets of symbols of the particular TTI ([0128], The configuration information indicates one or more slot symbols. Therefore, the symbol configuration information indicates a quantity of symbols/ one or more subsets of symbols in a slot/ TTI); and 
receive, by the wireless communication device, Quasi-Colocation (QCL) information ([0131], base station 110 sends a measurement resource, first configuration information, and second configuration information to a terminal 120; [0132], The base station 110 uses the second configuration information to notify the UE, so that the UE determines a receive beam to be used based on an indication of the second configuration information. Signaling of the indication is indicated by using information about a QCL assumption. Therefore, the terminal 120 receives notification of beams/ QCL information from the base station 110) for one or more subsets of the symbols ([0047], a symbol is used to transmit a reference signal in the slot; [0131], first and second configuration information determine resource set. As symbols are the resource set; therefore, the QCL information is for one or more subsets of the symbols).
QIN does not specifically teach
wherein the wireless communication device is operating in a full duplex mode; and 
wherein the QCL information indicates multiple QCL per TTI.
However, KIM teaches (Title, METHOD FOR TRANSMITTING AND RECEIVING DOWNLINK SIGNALS BETWEEN TERMINAL AND BASE STATION IN WIRELESS COMMUNICATION SYSTEM SUPPORTING UNLICENSED BAND, AND DEVICE SUPPORTING SAME):
wherein the wireless communication device is operating in a full duplex mode (Fig. 2A and [0091], Frame type 1 is applicable to both a full frequency division duplex (FDD) system and a half FDD system. Therefore, the wireless communication device operates in a full duplex mode); and 
receive, by the wireless communication device, Quasi-Colocation (QCL) information ([0481], BS to transmit a DL Tx burst (or which SSB or RS is QCL (or QCLed) with a CORESET for transmission thereof; [0489], UE receives PDCCH on configured beam (or receive a CORESET with QCL relationship. Therefore, a QCL information is transmitted by the wireless communication device) for one or more subsets of the symbols, wherein the QCL information indicates multiple QCL per TTI ([0481], BS and UE intends to establish multiple beam pair links therebetween, the BS configures a different QCL relationship for each CORESET; [0486], CORESETs corresponding to a plurality of Tx beams (or having different QCL relationships) in one slot (a TU or a symbol group) are time division multiplexed (TDMed) (and/or frequency division multiplexed (FDMed)). Fig.17 and [0399], a partial TTI or a partial subframe/slot; [0401], a starting partial TTI or a starting partial subframe/slot refers to a form in which some front symbols of a subframe are emptied … Here, slot is considered as a TTI that contains a set of symbols and single slot/ TTI contains a plurality of QCL relationships/ multiple QCL. Therefore, the QCL information is for one or more subsets of the symbols and it indicates multiple QCL per TTI).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified QIN as mentioned above and further incorporate the teaching of KIM. The motivation for doing so would have been to provide a method and apparatus for transmitting and receiving a downlink signal between a terminal and a base station (BS) in a wireless communication system supporting an unlicensed band, in which the terminal adaptively adjusts periodicity of PDCCH monitoring based on recognition of a downlink transmission burst, thereby improving power saving spectral efficiency of the terminal (KIM, [0006] and [0039]).

(Currently Amended) Regarding claim 29, combination of QIN and KIM teaches all the features with respect to claim 28 as outlined above.
QIN further teaches 
wherein the symbol configuration information is transmitted via a radio resource control (RRC) message ([0127], The base station 110 sends, to the terminal 120, configuration information that is used to indicate a quantity of symbols in a slot and a symbol that is used to transmit a reference signal in the slot. The message is carried in RRC signaling) or a downlink control information (DCI) transmission (Due to alternative language “or” in the claim, examiner addresses one limitation only) and indicates a sub-slot configuration ([0074], A slot of the present invention is a TTI and/or a time unit and/or a subframe and/or a mini-slot. Here, mini-slot is considered as sub-slot. Therefore, a quantity of symbols in a slot/ sub-slot is an indication of a sub-slot configuration), and wherein the wireless communication device is a user equipment (UE) (Fig.1 and [0072], A terminal 120 is also referred to as user equipment (User Equipment, UE)).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over QIN in view of KIM and further in view of SUN et al. (SUN hereinafter referred to SUN) (WO 2016/033978 A1).

(Original) Regarding claim 26, combination of QIN and KIM teaches all the features with respect to claim 24 as outlined above.
QIN does not specifically teach
wherein the QCL information is configured to enable performing channel estimation, noise estimation, or both, per sub-slot.
However, SUN teaches (Title, Configuration Of Quasi Co-location Determining Method And Device)
wherein the QCL information is configured to enable performing channel estimation (Abstract, QCL-CSI-RS is used for estimating a channel large scale feature parameter in conjunction with the CSI-RS), noise estimation, or both, per sub-slot (Pg.4, para 5, QCL-CSI-RS and the CSI-RS in different orthogonal frequency division multiplexing symbol or at a different time slot).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of QIN and KIM as mentioned in claim 24 and further incorporate the teaching of SUN. The motivation for doing so would have been to provide a method and device for allocating and determining a quasi-co-location for better suppression of noise by the same time slot on the QCL-CSI-RS and the CSI-RS (SUN, Abstract and Pg.15, second last paragraph).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over QIN in view of KIM and further in view of ZHENG et al. (ZHENG hereinafter referred to ZHENG) (CN 107017933 A).

(Currently Amended) Regarding claim 30, combination of QIN and KIM teaches all the features with respect to claim 28 as outlined above.
QIN does not specifically teach
receive, by the wireless communication device, a message indicating that the wireless communication device is to perform receive beam sidelobe null forming.
However, ZHENG teaches (Title, A Fusion Intelligent Antenna Of MIMO Data Transmission Method And Device)
receive, by the wireless communication device, a message indicating that the  wireless communication device is to perform receive beam sidelobe null forming (step 2. processing of the receiving end: 204. receiving, the beam main lobe alignment desired path signal, beam side lobe or null alignment other path signal).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of QIN and KIM as mentioned in claim 28 and further incorporate the teaching of ZHENG. The motivation for doing so would have been to provide a MIMO data transmission method and device of fusion intelligent antenna, in which improves the signal to noise ratio of a desired path signal and inhibiting the other path signal (ZHENG, step 2. processing of the receiving end: 204).



Allowable Subject Matter
Claims 2, 7 – 8, 10 – 20, 22 – 23, 27 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. 
REN et al. (Pub. No. CN 108811074 A) – “Information Transmission Method And Device” discloses an information transmission method and device, through dynamic configuration format, such that a plurality of the signal sent by the base station to the user equipment time difference in the length range of the cyclic prefix (CP) or zero prefix (Zero length of the Period, ZP).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWNAK ISLAM whose telephone number is (571)272-8009.  The examiner can normally be reached on Monday - Friday 8 am - 5 pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information Regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROWNAK ISLAM/Primary Examiner, Art Unit 2474